Citation Nr: 9909153	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  94-24 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for myasthenia gravis, 
currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1964 to 
November 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Offices (RO) in Des Moines, 
Iowa, and Detroit, Michigan, which denied the benefit sought 
on appeal.  The veteran's case was remanded to the Detroit RO 
for further development in June 1997.  The requested 
development having been completed, the case is again before 
the Board for appellate review.

The Board notes that, in its REMAND of June 1997, the issue 
of entitlement to a total rating based on individual 
unemployability (TDIU) was referred to the RO for further 
development.  The RO denied entitlement to TDIU in June 1998 
and notified the veteran of that decision in August 1998.  
There is no indication in the record that the veteran has 
submitted a notice of disagreement (NOD) with that decision.  
Accordingly, the Board does not have appellate jurisdiction 
over that issue at this time.  


FINDINGS OF FACT

1.  The veteran has bilateral ptosis and fatigue as a result 
of his myasthenia gravis.

2.  The medical evidence reflects that muscle strength in the 
veteran's upper and lower extremities is 4/5; his gait is 
normal, his grip, dexterity, and fine finger movements are 
well-preserved.  There is no sensory deficit and no 
significant visual, neurological, or psychiatric problems 
competently associated with myasthenia gravis.


CONCLUSION OF LAW

An evaluation in excess of 50 percent for the veteran's 
myasthenia gravis is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.120, 4.124a, Diagnostic Code 
8025 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran was granted service connection for myasthenia 
gravis in February 1968 and assigned a 30 percent rating.  
His rating was increased to 50 percent in March 1973 and has 
remained at that level until the present time.  

The veteran filed a claim for an increase in his disability 
rating in June 1992.  He said that his condition had 
deteriorated.  He also submitted a statement that all of his 
medical treatment had been at VA Medical Centers (VAMC) in 
West Los Angeles, California, or in Sepulveda, California.

Associated with the claims file are VA outpatient treatment 
records for the period from November 1991 to August 1992.  
The records indicate that the veteran was treated for a range 
of complaints involving his eyes, heart, hips, sinuses, and 
chest pain.  A June 1992 entry noted that the veteran's 
myasthenia gravis was "stable" off medications and that he 
was followed in the neurology clinic.  The veteran was 
treated in July 1992 for complaints of a cyst on his right 
upper eye lid.

Based on the evidence received, the RO issued a confirmed 
rating decision, dated in March 1993, which denied the 
veteran's claim.  The RO cited the June 1992 treatment note 
in support of its decision.

Also associated with the claims file is an April 1993 
statement from a VA physician who stated that the veteran was 
unable to take his normal medication (Mestinon) secondary to 
side effects.  He added that this should not be interpreted 
to mean that the veteran was stable off of medication.

The veteran was afforded a VA neurological examination in 
January 1994.  The examiner noted a history of myasthenia 
gravis since 1965.  The veteran had subjective complaints of 
droopy eyes, easily fatigued, and diplopia in the evening.  
He was unable to take Mestinon because of side effects of 
severe cramping.  The veteran also complained of severe 
visual problems that he felt were secondary to his myasthenia 
gravis.  The veteran had a past medical history of glaucoma, 
bilateral hip replacement, coronary artery bypass graft, 
thymectomy, and surgeries on his eyes.  The physical 
examination found the veteran to be in no acute distress.  He 
was oriented times three.  His cranial nerves were intact but 
there was ptosis with evidence of cranial nerve palsies.  The 
veteran had diplopia in the horizontal gaze.  Motor strength 
was 5/5 but with fatiguing of the lower left extremity.  Gait 
was described as normal.  The examiner's assessment was that 
the veteran had severe ocular myasthenia.  He was unable to 
take Mestinon secondary to side effects.  Also, the veteran 
had glaucoma and was at risk for losing vision in addition to 
side effects of visual function from myasthenia gravis.

The veteran submitted his substantive appeal in May 1994.  He 
asserted that he warranted an increased rating for his 
service-connected myasthenia gravis for several reasons.  He 
said that he had a tumor in his right eye that he thought was 
the result of blockage of his tear duct.  He anticipated 
surgery on the tumor.  He also said that his eyesight was so 
poor that he was unable to drive for a living anymore.  He 
lost his last job as a truck driver in 1990 due to other 
physical conditions.  He said that he had not been able to 
return to work due to his poor eyesight.

The veteran was afforded a VA eye examination in May 1994.  
As part of the examination, the veteran completed a VA Form 
21-2545 wherein he opined that his myasthenia gravis was 
getting worse.  He described having many more "floaters" 
than before; that his left eye was much weaker than his right 
and that left eye vision was always fuzzy.  The veteran also 
related that his double vision was a constant in the evenings 
and more recently in the early part of the day.  He said that 
his head and eyes hurt all of the time, and that his eyes 
were always tired.  He added that his current medication 
"burned."  The examiner noted the veteran's past medical 
history involving his eyes - myasthenia gravis with ocular 
involvement, possible primary open angle glaucoma, history of 
right lacrimal gland cyst, and status post bilateral lid 
lift.  The examiner reported that the veteran had uncorrected 
far vision of 20/30-2 in the right eye and 20/30-1 in the 
left eye.  Diplopia was reported as intermittent.  A 
palpable, soft mass in the right lid area was noted.  The 
examiner's impressions were:  (1) ocular myasthenia gravis; 
(2) primary open angle glaucoma; (3) probable lacrimal gland 
cyst; and, (4) moderate dry eyes.

In compliance with the Board's June 1997 remand instructions 
the veteran was afforded several VA examinations.  The first 
of these was an ophthalmology examination in July 1997.  The 
examiner noted that the veteran had had a diagnosis of 
myasthenia gravis for the past 36 years which had resulted in 
bilateral ptosis.  The veteran was noted to have undergone 
bilateral ptosis surgery to improve his vision but the ptosis 
had persisted.  The veteran had a diagnosis of open angle 
glaucoma for which he was taking medication.  The veteran's 
vision was 20/20 in the right eye and 20/20 minus one letter 
in the left eye.  Tonometry was in the low teens around 11 or 
12 for each eye.  The pupils were reported as miotic, equal 
and minimally reactive.  Kinetic visual field was performed, 
which showed some superior field restriction secondary to his 
ptosis, with nothing else clearly evident on the field.  The 
examiner noted that the veteran had been followed for his 
glaucoma.  His extraocular muscle function was full, his 
biomicroscopy was unremarkable.  When the veteran's pupils 
were dilated, he revealed very, very cupped nerve heads in 
the .8, .9 range which indicated very advanced glaucoma.  The 
examiner said that his assessment was that the veteran had 
primary open angle glaucoma.  He said that the veteran's 
intraocular pressures were presently within their target 
range.  He noted that the veteran was taking medications to 
keep the pressures down.  The report further indicated that 
the Humphrey Kinetic Field test was performed and that there 
might be defects.  The kinetic field did show some superior 
restriction of the veteran's fields secondary to ptosis of 
his lids, which was secondary to his myasthenia gravis.  
Internal examination showed some mild macular drusen in the 
left eye.

The veteran was afforded a VA examination in August 1997 for 
possible gastrointestinal problems.  The examiner recorded 
that the veteran complained of upset stomach which was 
described as epigastric pain and periumbilical pain.  This 
was not accompanied by hematemesis, melena, diarrhea or 
vomiting.  The veteran took Mylanta which appeared to help 
relieve his symptoms.  There was a previous history of 
gastric ulcer disease but with no recurrence.  There were no 
objective findings upon physical examination.  The examiner 
noted that, other than occasional episodes of mild epigastric 
pain, the veteran's bowel symptoms were unremarkable.  The 
diagnosis was heartburn, dyspepsia, which responded well to 
Mylanta.

The veteran also was afforded a VA general medical 
examination in August 1997.  The examiner recorded the 
history of myasthenia gravis, and remarked that the veteran's 
case was a slow evolving myasthenia gravis that affected 
primarily the sixth cranial nerve and spared the rest of the 
musculoskeletal and neuro system.  He noted that the veteran 
did not take any medications for his myasthenia gravis.  
Prior eye surgeries were noted, and the veteran's bilateral 
hip replacements in 1990 were discussed.  The appellant had 
subjective complaints of ptosis of the eyes and fatigue.  The 
fatigue was most pronounced in the evening.  The veteran 
informed the examiner that, just prior to being fired from 
his job, he could work in the mornings, but by late afternoon 
he would become very fatigued and could not carry on his 
normal occupation of being a cook.  

The examiner noted that the veteran had a number of other 
medical problems to include coronary artery disease, fracture 
of the left patella and wrist for which he had corrective 
surgery.  The veteran did not use a crutch or walker and 
walked without a limp.  The examiner reported that there was 
no malignancy involved in the veteran's case.  The veteran 
was able to move all four of his extremities.  He was able to 
care for himself, drive a car, and go fishing occasionally.  
There was no evidence of paresis, or paralysis of any kind of 
his muscles.  The veteran had good sphincter control of both 
his urinary bladder and his stool.  The examiner stated that 
the veteran was able to function almost normally insofar as 
his myasthenia gravis was concerned.  The veteran's grip, 
dexterity, and fine finger movements were well-preserved.  
His ability to ambulate was also well-preserved.  The 
examiner noted that there was a history of muscle weakness 
but the muscle strength of both the upper and lower 
extremities was measured as 4/5.  The examiner noted in his 
diagnosis that, other than ocular changes, the veteran's 
myasthenia gravis remained stable and the postoperative state 
of his ptosis remained stable.  There had been no increase in 
the neurological symptomatology.  The veteran's reflexes were 
normal, and sensory changes and sensation to pinprick were 
normal.  The examiner noted that the veteran felt that, since 
May 1994, he was not as strong as he used to be.  However, 
the examiner said that this had to be appraised in the 
context of the veteran's aging process, his coronary artery 
disease, and his multiple falls that were noted associated 
with any paralysis or neurologic deficit.  Laboratory values 
were normal.

The July 1997 VA ophthalmology examiner was asked to provide 
an addendum to his earlier report, specifically to address 
the issue of the right orbital cyst and to provide copies of 
field of vision charts if diplopia was found to be present.  
The examiner provided information contained in his July 1997 
report.  He did not address the issues of the cyst or charts.

The examiner responded with an addendum in February 1998.  In 
regard to the right orbital cyst the examiner stated that a 
review of the records indicated that there was no cyst.  He 
said that past records reflected that a lesion may have been 
removed in the 1960's however there was no sequelae.  He 
added that, to his knowledge, there was no relationship 
between that growth and myasthenia gravis.  In regard to 
diplopia, the examiner reported that there veteran did not 
have diplopia upon examination in February 1998.  The 
examiner also said that, while the veteran had evidence of 
ptosis in both eyes, the appellant said that he was not 
bothered by this.  The examiner said that the ptosis should 
not affect the veteran's central vision, and, from his point 
of view, should not affect his day to day living in any way.  
Finally, the examiner said that there were no other symptoms 
associated with the eyes that were related to myasthenia 
gravis.  He concluded that the veteran continued to be 
treated for his glaucoma.

Analysis

As a preliminary matter, the Board finds that the veteran's 
claim for an increased evaluation for myasthenia gravis is 
plausible and, thus, well grounded within the meaning of 
38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992) (a claim of entitlement to an increased 
evaluation for a service-connected disability is a well-
grounded claim).  The Board is also satisfied that all 
relevant facts have been properly developed and no further 
assistance is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

Disability ratings are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1 (1998).  Where entitlement to compensation has already 
been established and an increase in the assigned evaluation 
is at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings. Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).

In this case, the veteran's myasthenia gravis has been rated 
as 50 percent disabling under 38 C.F.R. § 4.124a, Diagnostic 
Code 8025.  Under Diagnostic Code 8025, a diagnosis of 
myasthenia gravis warrants the assignment of a minimal rating 
of 30 percent.  Section 4.124a also provides that 
consideration should especially be afforded to psychotic 
manifestations, complete or partial loss of use of one or 
more extremities, speech disturbances, impairment of vision, 
disturbances of gait, tremors, and visceral manifestations.  
A note under Diagnostic Code 8025 further provides that:

It is required for the minimum 
ratings for residuals under 
diagnostic codes 8000-8025, that 
there be ascertainable residuals.  
Determinations as to the presence of 
residuals not capable of objective 
verification, i.e., headaches, 
dizziness, fatigability, must be 
approached on the basis of the 
diagnosis recorded; subjective 
residuals will be accepted when 
consistent with the disease and not 
more likely attributable to other 
disease or no disease.  It is of 
exceptional importance that when 
ratings in excess of the prescribed 
minimum ratings are assigned, the 
diagnostic codes utilized as bases 
of evaluation be cited, in addition 
to the codes identifying the 
diagnoses.

Id. at Note 1.

In this case, the Board notes that the veteran's 50 percent 
rating has continually been based on the 8025 diagnostic 
code, with no explanation of the diagnostic code used as a 
basis for the higher than minimal rating.  However, the Board 
also notes that the veteran's 50 percent rating was 
established in March 1973 based upon postoperative residuals 
of ptosis and complaints of fatigue, essentially the same 
complaints as under the current claim.  Further, the 
veteran's representative has argued that the veteran is 
deserving of separate 10 percent ratings for glaucoma, 
Diagnostic Codes 6012, 6013, and for one of the possible 
conditions listed for ptosis, Diagnostic Code 6019.  
38 C.F.R. § 4.84a (1998).  

A review of the veteran's claims file, especially of the 
material added since his June 1992 claim, shows that he does 
not suffer from psychotic manifestations, complete or partial 
loss of use of one or more extremities, speech disturbances, 
disturbances of gait, tremors or visceral manifestations.  
These particular symptoms were specifically ruled out most 
recently at the veteran's examinations in August 1997.  In 
fact, the August 1997 findings noted the veteran's myasthenia 
gravis to be stable and that he was able to care for himself, 
drive a car and go fishing occasionally.  There were no 
neurological problems associated with the extremities.  Grip, 
dexterity, fine finger movements were all well-preserved.  
Muscle strength in all four extremities was noted to be 4/5.  
A gastrointestinal examination found no objective findings of 
problems associated with the veteran's myasthenia gravis.  
The veteran's fatigue factor has always been present, since 
his initial diagnosis.  It too has remained nearly constant 
in that he becomes fatigued at the end of the day.  Although 
these examinations represented the veteran's current physical 
status, a review of prior examination reports and hospital 
records showed that the current findings were consistent with 
prior assessments insofar as non-ocular involvement of the 
disease.  Accordingly, there is no basis to grant an 
increased rating based upon non-ocular physical 
manifestations of the veteran's disability.

Given the previous determination, the focus of the veteran's 
case then is the residual effects of his myasthenia gravis on 
his eyes.  In that regard, the veteran has suffered from 
ptosis from the beginning of his disability in 1965.  A 
review of the VA examinations in January 1994, May 1994, July 
1997, and February 1998 do not show that the veteran's ptosis 
has interfered with his visual acuity.  The May 1994 visual 
examination recorded the veteran's uncorrected far vision as 
20/30-2 in the right eye and 20/30-1 in the left eye.  The 
August 1997 visual examination recorded the veteran with 
essentially 20/20 vision in each eye.  Moreover, the veteran 
indicated that his ptosis did not bother him and the examiner 
said that the ptosis did not affect his central vision.  A 
review of the schedular criteria for disabilities pertaining 
to visual acuity reveals that the veteran would not meet the 
minimum schedular requirement for a noncompensable rating 
under Diagnostic Code 6079.  38 C.F.R. § 4.84a.  Under 
Diagnostic Code 6079, a noncompensable rating is applicable 
where the vision in both eyes is measured as 20/40.  The 
Board concludes that, even if there were medical evidence of 
record that the veteran's myasthenia gravis was responsible 
for a decrease in visual acuity, based upon the latest 
medical evidence, the veteran would not meet the minimum 
criteria to qualify for a disability based upon visual 
acuity.  38 C.F.R. § 4.31 (1998).

Related to visual acuity is the issue of diplopia.  However, 
the veteran was diagnosed with only intermittent diplopia in 
May 1994 and found not to have diplopia in February 1998.  

In regard to the veteran's glaucoma, the February 1998 
addendum stated that there were no other symptoms associated 
with the eyes as related to myasthenia gravis.  He then went 
on to discuss the veteran's glaucoma.  It is clear from the 
examiner's statements that the veteran's glaucoma is not 
attributable to his service-connected myasthenia gravis.  
Moreover, there is no such nexus provided in any of the 
medical evidence of record.  Therefore, there is no basis to 
award an increased rating based on the veteran's diagnosis of 
glaucoma.

Finally, the veteran's representative has argued for an 
increased rating under one of the several possibilities 
listed under Diagnostic Code 6019 for ptosis.  The 
representative noted disfigurement as a result of prior 
surgeries on a specific basis.  The Board notes that the 
veteran has had multiple surgeries to alleviate his ptosis 
condition.  However, a longitudinal review of the record does 
not reveal any finding that the veteran's surgical scars are 
disfiguring.  A January 1977 VA examination report noted the 
veteran's surgical scars on his upper eyebrows.  The examiner 
referred to the scars as almost indiscernible.  A remaining 
scar on the left upper eyelid was noted without further 
description.  The subsequent examiners have not commented 
upon the scars when noting their physical findings.  Nor has 
the veteran made any reference to disfigurement due to scars.  
The remaining possible ratings pertain to varying degrees of 
obscuring of the pupil as a result of ptosis.  However, this 
issue was previously addressed by the February 1998 addendum 
where the examiner noted that the veteran said that he was 
not bothered by his ptosis and the examiner's comment that 
the veteran's central vision was not affected.  Accordingly, 
there is no basis to justify an increased rating under 
Diagnostic Code 6019.

The Board is satisfied that, in light of the evidence of 
record, the veteran's 50 percent disability rating accurately 
compensates the current level of disability from his service-
connected myasthenia gravis.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting an increased evaluation for the veteran's 
myasthenia gravis.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-
58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (1998).


ORDER

An increased rating for myasthenia gravis is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Claims for Veterans Appeals within 120 days from the date of 
mailing of notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 12 -


